Title: To George Washington from Friedrich Wilhelm Ludolf Gerhard Augustin, Baron [von] Steuben, 26 April 1783
From: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron [von]
To: Washington, George


                        
                            Sir!
                             26 April 1783
                        
                        As Your Excellency has ordered discharges for those soldiers whose time is near expiring to be printed
                            & the form is probably already furnished, I have not attempted giving any sentiments on the matter; they will
                            doubtless by signed by the Commander in Chief which will add a dignity to them, pleasing to soldiers who have served with
                            fidelity; if they could be authorised by those discharges to apprehend & deliver to justice those who have left
                            the service without being regularly dismissed it would I think have a good effect.
                        The Certificates to retiring Officers ought if possible, to be given on parchment the value of their services will be
                            certainly expressed in the most honorable manner & the Certificate signed by the General, & sealed with
                            his arms.
                        For Conducting the dismission of the troops with the greatest dignity & decorum I beg leave to
                            propose that a Brigadier General, & Colonel, Lt Colonel & Major from each line should
                            be assembled at the Temple, the Inspector General could preside; their business would be to sign the Certificates for the
                            Officers, examine the preillegibletions of each soldier & on finding
                            them good, his name will be entered with the date &c., In a Book will be entered the name of each Officer &
                            Soldier so discharged, which will be kept in the Archives of Congress in memory of those brave Citizens who have fought
                            for the Independence of this Country.
                        The troops to be discharged by lines begining by New Hampshire. The field & Staff of each Regt
                            & the Officers of each Company to attend the board when the men of their Regiment or Company are examined, that
                                every information necessary may be given.
                        The troops to be marched by Battalion to the Temple formed as per Inspection, when those
                            intitled are discharged, the Inspector General or Inspecter will divid them into Companies apportioning the Officers who
                            are to Command them, this formation to exist on the March & untill they arrive where they will be finally
                            disolved.
                        Those of the Battalion or Regt or Line who remain will take a tempore formation untill the
                            new Battls are Composed.
                        The Senior Officer at the Line will conduct those of who are discharged to the
                            rendezvous of the State assigned for thier final dismission.
                        If the Soldiers could be made sensible that this mode of dismissing them was adopted so
                            that they might return to their states with that dignity & Honor to which they are intitled by their merit, that
                            the least disorder, excess or want of discipline would be more disgracefull on this than any other occasion, & that
                            it would efface the merit of their past services; it would in all probability have the happiest consequences. With the
                            greatest respect I have the honor to be Your Excellencies Obedient Servant 
                        
                            Steuben
                            Maj: Genl
                        
                    